UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6482



SPELLMAN B. SMITH, JR.,

                                            Plaintiff - Appellant,

          versus

RONALD J. ANGELONE,

                                             Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-96-190-AM)


Submitted:   June 20, 1996                  Decided:   July 2, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Spellman B. Smith, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for a temporary restraining order and/or a preliminary in-

junction. Appellant sought to prevent the implementation of a

prison regulation governing contraband.

     To the extent that Appellant appeals the denial of a temporary
restraining order, we dismiss the appeal for lack of jurisdiction

because the order is not appealable. This court may exercise juris-

diction only over final orders, 28 U.S.C. § 1291 (1988), and cer-

tain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);
Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541 (1949). The order here appealed is neither a final order

nor an appealable interlocutory or collateral order.

     To the extent that Appellant appeals the denial of injunctive
relief, we have reviewed the record and the district court's opin-

ion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Smith v. Angelone, No. CA-96-190-

AM (E.D. Va. Feb. 20, 1996). We dispense with oral argument because
the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                           AFFIRMED IN PART AND DISMISSED IN PART




                                2